Citation Nr: 1042917	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral spine 
strain currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and E.D.




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to 
January 1972.

These matters come before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

In April 2010, Veteran and a witness testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record

These matters were previously before the Board in June 2010 when 
the Board remanded the Veteran's claims for further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's spine 
disability has been manifested by complaints of pain, difficulty 
walking, and difficulty sleeping; objectively, it is productive 
of forward flexion of at least 50 degrees with no clinical 
evidence of favorable ankylosis, unfavorable ankylosis, or 
incapacitating episodes.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral spine strain have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3,321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  Because the Court's decision is 
premised on the five elements of a service connection claim, it 
is the consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any one of 
the five elements of a "service connection " claim, to include 
an increased rating claim.  

In VA correspondence to the Veteran dated in December 2004, the 
Veteran was informed of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  The notice was deficient in that it did not 
inform the Veteran of the criteria necessary for assignment of an 
effective date and disability rating.  VA correspondence in 
January 2009 informed the Veteran of the criteria for a 
disability rating.  In Pelegrini, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice be 
provided prior to an initial unfavorable AOJ decision.  Because 
VCAA notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found by 
the Court in Pelegrini.  Nevertheless the Board finds that the 
Veteran has not been prejudiced.  After the January 2009 
correspondence, the case was readjudicated.  In addition, 
although the correspondence did not inform the Veteran of the 
criteria for an effective date, the Board, in the decision below, 
denies the Veteran's claim for an increased rating.  Therefore, 
the Veteran has not been prejudiced by any defect in the VCAA 
notice. See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. 
Ct. April 21, 2009); 556 U.S. ____ ,129 S. Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 
1974) ("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").  In order for the court to 
be persuaded that no prejudice resulted from a notice error, "the 
record must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, and private VA examination 
and treatment records and correspondence.  Additionally, the 
claims file contains the statements of the Veteran and a friend 
of the Veteran in support of his claim, to include their 
testimony at a May 2010 Board hearing.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record for which VA has a duty to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

VA examinations with respect to the issue on appeal were obtained 
in May 2005, October 2005, and July 2010.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations were more than 
adequate, as they include x-rays, physical examinations, and 
interviews with the Veteran regarding his complaints.  The 
reports of the examination contain findings necessary to evaluate 
the disability under the applicable diagnostic code rating 
criteria, and a rationale for the opinions proffered.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board notes that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating the Spine

The Veteran's claim for a rating in excess of 20 percent was 
received by VA in October 2004.  The diagnostic criteria 
pertinent to spinal disabilities in general are found at 38 
C.F.R. § 4.71, Diagnostic Codes 5235 - 5243 (2010).  Under these 
relevant provisions, forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour is rated at 10 percent.  

Lumbosacral strain warrants a 20 percent evaluation where there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. 
§ 4.71a.  

In addition, intervertebral disc syndrome may also be evaluated 
based on incapacitating episodes, depending on which method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

As the Veteran's increased rating claim was received by VA in 
October 2004, the rating period on appeal is from October 2003, 
one year prior to the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2) (2009).  However, in accordance with 38 C.F.R. §§ 4.1 
and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the history of the disability is for consideration in rating a 
disability.  The Veteran reports that his back is painful, causes 
him to lose sleep due to pain, and causes him difficulty with 
walking.

A September 2003 VA medical record reflects the Veteran had full 
range of motion of all extremities. The Veteran had no 
complaints.

Private medical records, dated in October 2003, November 2003, 
December 2003, and January 2004, by Dr. D. D. reflect that the 
Veteran had no musculoskeletal symptoms.  In addition, his gait, 
stance, and balance, were normal.  The October 2003 record 
reflects that the Veteran's back was normal with no 
costovertebral angle tenderness.  The November 2003 and December 
2003 records reflect that his back was normal.  Private medical 
correspondence and records from May, June, July, and August 2004 
by Dr. D.S. reflect that the Veteran sought treatment for a lower 
backache and cervical pain after painting his home and barn.  The 
correspondence reflects that the Veteran has cervical spondylitic 
myelopathy.  The May 2004 record reflects a shuffling gait. The 
August 2004 report reflects that the Veteran used a cane for 
ambulation purposes and had a spastic gait, Hoffman's sign was 
positive on the left, and he was diffusely hyperreflexic in the 
lower extremities.  He was able to straight leg raise to near 90 
degrees.  It was noted that he had a worsening of his low back 
pain.

A July 2004 VA medical record reflects that the Veteran reported 
exacerbation of chronic cervical pain when he twisted while 
painting his roof.  The Veteran reported that he continued to 
have intermittent lower lumbar pain and requested a renewal of 
medication. 

Private correspondence from Dr. D.S., dated in August 2004, 
reflects that the Veteran had cervical spondylitic myelopathy, 
cardiac problems, and lumbar spondylitic problems.  The 
correspondence did not provide any specific range of motion or 
other details regarding the Veteran's lumbosacral spine.

Private correspondence from Dr. R.R., dated in October 2004, 
reflects that the Veteran had restricted limitation due to 
cervical neuritis and disc degeneration.  The correspondence did 
not provide any specific range of motion or other details 
regarding the Veteran's lumbosacral spine.   

An October 2004 record from Dr. R.R. reflects normal gait and 
stance and normal balance.  A September 2004 record reflects 
normal movement of all extremities, except for pain elicited by 
motion of the elbow.

A December 2004 private medical record reflects that the Veteran 
was no longer using a cane and his walking seemed "much 
better".  His primary problem was reported to be his low back, 
which was associated with some back pain and right lower 
extremity sciatic type symptoms.  A private MRI report, dated in 
December 2004, reflects that the Veteran had congenital canal 
stenosis throughout the entire lumbar spine.  The superimposed 
mild spondylitic changes lead to a mild central canal stenosis at 
L4-5 and to even a lesser extent at L3-4.  There was also mild to 
moderate bilateral neural foraminal stenosis at L4-5 and L5-S1.  
There was a small (tiny) central extrusion at L4-5, a small 
(tiny) paracentral extrusion at L5-S1, which minimally abuts but 
does not appear to grossly displace the right S1 nerve root.  The 
Board notes that DORLANDS ILLUSTRATED MEDICAL DICTIONARY (31st 
ed. 2007) defines congenital as "existing at, and usually 
before, birth; referring to conditions that are present at birth 
regardless of their causation."  

A February 2005 VA medical record reflects chronic lower back 
pain with a full range of motion in all extremities.  A June 2005 
VA medical record reflects chronic low back pain which was 
stable.  There was no costovertebral angle or spinous process 
tenderness.

A May 2005 X-ray report reflects that the Veteran had minimal 
degenerative change at the L5-S1 level, with no fracture.  A May 
2005 VA examination report reflects that the Veteran complained 
of constant pain in his lower back, worse with ambulation or 
prolonged standing.  He denied any bowel or bladder concerns.  
His gait was noted to be abnormal.  There was no muscle spasm, 
tenderness, or anklyosis upon examination.  Flexion was 55 
degrees and painful at that point.  Extension was 20 degrees and 
painful at that point, right lateral flexion was 20 degrees and 
painful at that point, left lateral flexion was 15 degrees and 
painful at that point.  Right rotation was 15 degrees and painful 
at that point.  Left rotation was 20 degrees and painful at that 
point.  After repetitive use, the range of motion was limited due 
to pain, fatigue, weakness, lack of endurance, and 
incoordination.  Motor function was abnormal.  The diagnosis was 
lumbar arthritis with disc narrowing at L5-S1 and intervertebral 
disc syndrome at L4-5 and L5-S1.

An October 2005 VA neurology physician note reflects an 
assessment of chronic lumbago secondary to lumbosacral strain 
incurred in the service, with pain increasing in severity.  An 
October 2005 VA examination report reflects that the Veteran 
stated that his pain started to be annoying three years earlier 
and for the last eight months, he noticed it was fairly severe.  
It was felt in the low back going into both buttocks.  The pain 
was vague and aching in nature and comes and goes.  It was noted 
that his sleep was not disturbed.  The intensity was described as 
mild to moderate, occasionally severe, especially recently, with 
minimal treatment of pain medication and therapy which he did on 
his own.  He had no bowel or bladder symptoms related to his 
back.  Upon examination, he had a very slight scoliosis, concave 
to the left, which was judged to be less than 5 degrees.  He had 
normal lumbar lordosis.  Forward flexion was 0 to 60 degrees, 
backward extension was 0 to 30 degrees, right lateral flexion was 
0 to 20 degrees, left lateral flexion was 0 to 30 degrees, 
lateral rotation to the right was 0 to 40 degrees, lateral 
rotation to the left was 0 to 40 degrees.  There was painful 
motion throughout flexion, extension, lateral flexion and lateral 
rotation.  Following repetitive use, he experienced increased 
pain, but no fatigue, weakness, lack of endurance or in 
coordination.  There was no additional limitation of motion due 
to increased pain following repetitive use.  He had no flare-ups.  
The examiner noted that generalized desiccation of the discs and 
mild spinal stenosis would be expected from normal aging.  He 
opined that if it were due to the Veteran's service connected 
disability, then the major contribution to the pathology would be 
limited to the lower lumbar spine and not spread all over the 
lumbar spine in the manner which the Veteran has.  Thus, the 
examiner opined that it is less likely that the progression of 
his lumbar problems over the last few year is caused by his 
original service connected injury.  

March 2009 VA medical records reflect that the Veteran had 
chronic back pain which had increased secondary to a recent 
fracture the week prior.  It was noted that the Veteran had had a 
couple of falls due to recurrent vertigo and had broken his 
tailbone, two ribs and a fractured vertebrae.

Private medical correspondence by Dr. J.C., dated in March 2009, 
reflects the opinion of Dr. J.C. that the Veteran's injury while 
in service contributed to the progressive deterioration of his 
lumbar spine condition and the progressive disc deterioration 
with bulging and spinal stenosis.  The doctor did not provide a 
rationale for his opinion.  Moreover, the doctor did not discuss 
the Veteran's back fracture approximately three weeks earlier and 
how the Veteran's pain may relate to that injury.  The probative 
value of medical opinions is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guarneri v. Brown, 4 
Vet. App. 467, 470-71 (1993). There is no requirement that 
additional evidentiary weight be given to the opinion of a 
medical provider who treats a veteran; courts have repeatedly 
declined to adopt the "treating physician rule." See White v. 
Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001).  The Board finds 
that the opinion of Dr. J.C. is of little, if any, probative 
value as it fails to provide a rationale, or discuss the 
Veteran's recent fracture.  In contrast, the Board finds the 
opinion the October 2005 VA examiner to be very probative as it 
provides a detailed rationale and review of the Veteran's 
records.

A September 2009 VA medical record reflects that the Veteran had 
lower back pain which was worsening.  It was noted that surgery 
was not advised due to the Veteran's cardiac condition. 

A January 2010 VA medical record reflects that the Veteran had 
lower back pain and neuropathy.  It was noted that there would be 
an increase in medication at bedtime, and a continuation of the 
amount in the morning. 

At the April 2010 Board hearing, the Veteran testified that his 
back has worsened to the point where he has to walk with a cane.  
He also acknowledged that he had balance problems; however, there 
were indications that this may be due to vertigo (See Board 
hearing transcript, pages 3 and 6, and March 2009 VA medical 
record).  The Veteran and his friend testified regarding the 
Veteran's inability to sleep due to pain, his dragging of his 
right foot, and his walking, which was described as 
"shuffling".

A June 2010 VA medical record reflects that the Veteran had 
complaints of back pain.  A July 2010 VA examination report 
reflects that the Veteran reported that the treatment for his 
back was medication only, and did not include narcotics.  It was 
noted that he had no surgery, no injections, and was not doing 
therapy.  He used one or two canes, but did not use a back brace.  
Range of motion of the lumbar spine was forward flexion of 0 - 50 
degrees, extension was 0 - 20 degrees, right and left lateral 
flexion 0 - 15 degrees, and lateral rotation on the right and 
left was 0 - 15 degrees.  The ranges of motion were done three 
times and there was no evidence of pain, fatigue, weakness, lack 
of endurance, instability, or in coordination with repeated 
tests.  There was no additional loss of joint function or motion 
with use due to repeated testing.  The examiner opined that there 
was mild progression of his L5-S1, lumbosacral spine degenerative 
disc disease.  The examiner noted that the Veteran had problems 
with his back, other than at the L5-S1 level, which are not 
service connected.  He specifically noted that an L4 fracture 
which occurred since a June 2008 MRI was not related to the 
Veteran's service connected disability.  The examiner noted that 
the Veteran's non-service connected neuropathy and cardiac 
problems impacted on his ability to get around, as did his non-
service-connected back problem, such as his recent L4 fracture, 
which would severely affect his ability to work.

As noted above, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 degrees, 
or the combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  

The Board acknowledges the Veteran's complaints of pain of the 
lower back.  However, there is no clinical evidence of ankylosis, 
a May 2005 VA examination report reflects forward flexion of 55 
degrees, an October 2005 VA examination report reflects forward 
flexion was 0 to 60 degrees, and a July 2010 VA examination 
report reflects forward flexion is 0 to 50 degrees.  Even with 
consideration of the provisions of DeLuca v. Brown, 8 Vet.App. 
202 (1995), and 38 C.F.R. §§ 4.40 and 4.45, a higher rating is 
not warranted.  The Board finds, based on the above evidence, 
that a rating in excess of 20 percent is not warranted for any 
period on appeal.  

The Board has considered whether any other diagnostic code is 
appropriate and found that there is not.  There is no evidence of 
bowel or bladder problems, or incapacitating episodes related to 
the Veteran's service connected lower back disability which would 
warrant a higher evaluation.  

Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service- connected lumbosacral spine strain is inadequate.  
Moreover, the Board finds that the evidence does not reflect that 
the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  In this regard, the Board 
notes that the July 2010 VA examination report reflects that the 
Veteran retired in 1987 due to his non-service connected diabetes 
and heart problems.  In addition, the July 2010 examiner noted 
that the Veteran's service connected lumbar spine degenerative 
disc disease would minimally affect his ability to work.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2006) is not warranted. See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996), Thun v. 
Peake, 22 Vet. App. 111 (2008).

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

Entitlement to an increased rating for lumbosacral spine strain 
currently evaluated as 20 percent disabling is denied.


REMAND

In its June 2010 remand, the Board directed that the Veteran be 
provided with VCAA notice of what evidence is required with 
respect to a TDIU claim.  The claims file does not reflect that 
such notice has been provided to the Veteran; therefore, a remand 
to ensure compliance is warranted.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Issue a VCAA notice letter for the issue 
of entitlement to a total rating for 
compensation purposes based on individual 
unemployability (TDIU) in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2010), and 
applicable legal precedent.

2.  Thereafter, after providing the Veteran 
with appropriate time to submit evidence, 
readjudicate the issue on appeal, considering 
all evidence received since issuance of the 
SSOC in September 2010.  If the benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  The case 
should be returned to the Board, as warranted 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


